Defendant’s challenge to the sufficiency of the plea allocution is not preserved for appellate review, as a matter of law (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, the allocution satisfied the requirements of People v Harris (61 NY2d 9) and thus vacatur is not warranted (see, People v De Santis, 108 AD2d 821; People v Schron, 109 AD2d 762).
In addition, we find no merit in defendant’s contention that the imposed sentence of 8 to 16 years’ imprisonment for his robbery conviction, which was the product of a negotiated plea, was unduly harsh and excessive (People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80).
We have also reviewed defendant’s contentions raised in his supplemental pro se brief and have found them to be without merit. Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.